DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Due to the amendment filed Nov. 1, 2022, the objection to claim 19 is withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Due to the amendment filed Nov. 1, 2022, there are new grounds of rejection for the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
Claims 1-3, 5, 8-22, 25-26, 40-41, 44, 48, and 50-57 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, Applicant claims an initial window having some first ions in the initial window member and discloses remaining first ions are not exchanged as part of the reinforcement operation, but Applicant has failed to define the remaining first ions in lines 5-6 of claim 1 and lines 6-7 of claim 19.  For Example it is unclear whether the remaining first ions are first ions present in the initial window member after the first ion-exchange treatment or whether the remaining first ions are first ions present in the first ion-exchange treatment.  Applicant in PGPUB ([0101]) discloses a molten salt may be a mixed salt with sodium and potassium and the initial window member comprises sodium.  If the Examiner interprets the remaining first ions as all first ions in the initial window member not exchanged in the first ion-exchange treatment, then there is a rejection of claims 1 and 19 under 35 U.S.C. 112(a) (see rejection below).  Please clarify “remaining first ions” in lines 5-6 of claim 1 and lines 6-7 of claim 19.  Dependent Claims 2-18, 20-22 and 25-26 depend from indefinite independent claims 1 and 19 and are also indefinite.  
Regarding claims 11-12, Applicant claims a mixing ratio based on weight or moles of the remaining first ions and the second ions.  Applicant has not established the remaining first ions and the second ions in the initial window member form a mixture.  Therefore, Applicant has failed to disclose a mixture in the first reinforcement operation.  Applicant only claims some first ions in the initial window member exchanged for second ions in an ion exchange treatment and remaining ions.  
The claims is unclear, based on the specification the mixing ratio is only applied to a mixed salt PGPUB [0117]).  Additionally, claim 12 references the first ions and the second ions in the first reinforcement operation.  First ions are only mentioned in the initial window member and second ions are part of the first ion-exchange treatment, it is unclear to the Examiner how a salt relates to the first reinforcement operation.  Please clarify a salt and it’s relationship to the first reinforcement operation and/or first ion-exchange treatment.  Claim 12 depends from claim 11 and is also indefinite due to issues with claim 11.  Please clarify claims 11 and 12.
Claim 40 recites the limitation "the second ions" in lines 25 and 29.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has antecedent for a singular second ion, not second ions.  Please clarify second ion vs second ions.  In the claims, applicant has also claimed a first ion and a third ion (i.e. a singular ion).  Dependent claims 41, 44, 48, and 50-57 share dependency with claim 40, and are also indefinite.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-22, and 25-26 is/are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 19, Applicant claims an initial window having remaining first ions not exchanged as part of the first reinforcement operation in lines 5-6 of claim 1 and 6-7 of claim 19.  Applicant claims the second ions of the initial window member move to be close to a center depth of the initial window member than the remaining first ions of the initial window member are.  
It is unclear to the Examiner where Applicant has support for the second ions of the initial member move to be close to a center depth of the initial window member than all the remaining first ions of the initial window member.  Figs. 5A-5G only illustrate a small number of ions in the initial window member.  Further, PGPUB [0095] discloses the sodium ions  are distributed in the medium (i.e. first initial window member).  Applicant has support for the seconds ions move closer to a center depth, but not in relation to all first ions distributed in the medium.  Dependent Claims 2-3, 5, 8-18, 20-22 and 25-26 depend from indefinite independent claims 1 and 19 and are also rejected under 35 U.S.C. 112(a).  
Regarding claims 11 and 12, it is unclear to the Examiner where Applicant has support for a mixing ratio in the initial window member.  Based on the specification the mixing ratio is only applied to a mixed salt PGPUB [0117]).  Claim 12 depends from claim 11 and is also rejected under 35 U.S.C. 112
Examiner Comments - Claims
Allowability of claims 1-3, 5, 8-18, 25-26, 40-41, 44, 48, and 50-57 is unable to be determined due to 35 U.S.C. 112(b) issues with the claims (See Claim Rejections - 35 USC § 112).
Regarding claims 1 and 40, the Applicant’s arguments filed May 9, 2022 are persuasive.  The references fail to disclose or fairly teach the claimed steps of performing a first reinforcement operation, performing a stress relief operation, preforming a second reinforcement operation, wherein the ion concentration of the second ions at a region having a depth within a range from a surface of the initial window member to a particular depth of the initial window member is greater after the performance of the first reinforcement operation than after the stress relief operation is performed, and wherein the ion concentration of the second ions at a region having a depth rom the particular depth to the center depth of the initial window member is smaller after the first reinforcement operation is performed than after the stress relief operation is performed.  
Regarding claim 19, the references fail to suggest or fairly disclose the claimed preforming a reinforcement operation, preforming a stress relief operation, preforming a second reinforcement operation, and the limitations claimed in lines 21-28.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741